UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                    August 16, 2011

                                       No. 11-1206

                           GEORGE WILLIAM BLOOD,
                                     Appellant

                                           v.

                             WARDEN B.A. BLEDSOE

                            (M.D. Pa. No. 3-10-CV-00141)

Present: RENDELL, FUENTES and SMITH, Circuit Judges

      Motion to Publish the Court’s Opinion filed July 12, 2011.

                                                     Respectfully,
Opinion and Judgment filed: 07/12/11                 Clerk/arl

_________________________________ORDER________________________________
The foregoing Motion to Publish the Court’s Opinion filed July 12, 2011 is GRANTED.

                                                     By the Court,

                                                     /s/ D. Brooks Smith
                                                     Circuit Judge

Dated: August 16, 2011
ARL/cc: GB; SRC